Citation Nr: 0212549	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision continued a disability rating of 
50 percent for PTSD.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The veteran's PTSD is not productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1998 to 2000, a 
February 2000 VA examination report, an October 2000 
statement from the veteran's supervisor, and statements and 
testimony of the veteran and his wife before a hearing 
officer at a hearing held at the RO in October 2000.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service personnel records indicate that the veteran served in 
Vietnam for one year.  In a January 1995 decision, service 
connection for PTSD was granted, and an initial disability 
rating of 30 percent was assigned.  Rating decisions of 
October 1996 and September 1997 continued the 30 percent 
rating.  An October 1998 decision increased the disability 
rating for PTSD to 50 percent.

A September 1998 VA treatment note indicated that the veteran 
complained of nightmares.  An April 1999 VA treatment note 
indicated that the veteran continued to be seen for PTSD.  
The note also indicated that the veteran was not suicidal, 
homicidal or psychotic.

VA treatment notes from 1998 through 2000 indicated that the 
veteran continued to attend group therapy for PTSD.  The 
treatment notes reported that the veteran participated in 
group therapy, but did not contain any specific comments 
regarding his symptoms.

A February 2000 VA examination report noted that the veteran 
complained of difficulty dealing with others.  The veteran 
stated that he did not get along with anyone but himself.  
The examiner reviewed the claims file.  On examination, the 
veteran was alert and oriented.  He seemed to have various 
weird thoughts, although the examiner noted that these did 
not appear to be outright hallucinations.  His personal 
hygiene was very good.  The veteran denied suicidal thoughts, 
but did have thoughts of hurting others, although he did not 
act upon them.  He was oriented in all spheres.  The veteran 
reported impaired memory.  His speech was slow.  His facial 
features were rather fixed and somewhat blunted.  The veteran 
had a dysphoric affect, which seemed to be more dysphoria 
than depression.  He did not show any signs of panic attacks, 
although the veteran reported restricting his activities 
based on what he wanted to do.  The veteran reported waking 
up several times at night.  The examiner stated that the 
veteran's PTSD did not "appear to be much different than 
what it was previously."  The examiner did note that the 
veteran appeared to live a more socially restricted life than 
he had before.  The examiner assigned a Global Assessment of 
Functioning score (GAF) of 55.

The veteran and his wife testified before a hearing officer 
at a hearing held at the RO in October 2000.  The veteran 
testified that he experienced depression as a result of his 
PTSD.  He indicated that he self-medicated with alcohol.  He 
stated that he was irritable and difficult to get along with 
at work.  The veteran reported that he has worked in 
housekeeping at the VAMC for about 13 years.  He indicated 
that he had missed work four times in the previous six months 
because of his PTSD.  The veteran testified that he had 
received negative performance reports from work because of 
his PTSD.  He indicated, with regard to his activities, that 
he goes to work and stays home with his family.  He stated 
that he avoids being around too many people.  The veteran's 
wife testified that the veteran has trouble relating to 
people.  She stated that he has mood swings and nightmares 
related to combat.  She indicated that once or twice she had 
been in fear for her life.  She stated that he spends more 
time at home than he used to.

An October 2000 statement from the veteran's supervisor 
indicated that he had been called to the veteran's work area 
during the previous three to four years for incidents 
regarding the veteran's irrational behavior.  He indicated 
that the veteran had, on several occasions, and more 
frequently lately, become extremely angry, almost hostile.  
The supervisor stated that the veteran became angry in 
practically any type of situation.  He noted that he did not 
socialize with other employees.  The supervisor noted that 
the veteran's work is fair, but his behavior is questionable.  
He noted a specific incident where a patient became so upset 
with the veteran's behavior that the patient demanded that 
the veteran be fired.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Diagnostic Code 9411 provides that a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support assignment of 
a rating higher than 50 percent for PTSD.  The reasons 
follow.

The February 2000 VA examination report notes that the 
veteran had a dysphoric affect that the examiner attributed 
more to dysphoria than depression.  In addition, the examiner 
noted that the veteran did not show any signs of panic 
attacks.  He denies suicidal ideations and there is no 
evidence of record suggesting that the veteran has 
obsessional rituals that interfere with routine activities.  
The veteran's speech was most recently noted as slow.  The 
February 2000 VA examination report indicated that the 
veteran's personal hygiene was very good.  The Board finds 
that such symptoms establish that the veteran's PTSD is no 
more than 50 percent disabling and he does not more nearly 
meet the symptom criteria for the higher rating under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Although he does have 
difficulty maintaining relationships, inability to establish 
and maintain effective relationships is only one of many of 
the criteria for a 70 percent rating, and almost all the 
symptoms reported on his compensation examination and 
clinical notes are much more nearly consistent with the 
criteria for a 50 percent rating.  The Board also notes that 
the February 2000 VA examiner specifically noted that the 
veteran's PTSD did not "appear to be much different than 
what it was previously."

This determination is supported by a GAF score of 55.  
Although the GAF scores do not fit neatly into the rating 
criteria, the GAF score is evidence, the importance of which 
the Court has noted, in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994). (DSM-IV).  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See DSM-IV.  The February 2000 VA examiner 
assigned the veteran a GAF of 55, which reflects moderate 
symptoms, which are indicative of no more than a 50 percent 
disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
objective evidence of record that the veteran's PTSD alone 
has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
notes the supervisor's statement and the veteran's claims 
that his PTSD has a negative effect on his work.  However, 
the evidence shows that despite the veteran's interpersonal 
problems he has held the same job for thirteen years.  In 
addition, the veteran testified that he had only missed four 
days in a six-month period as a result of his PTSD.  In the 
absence of the factors noted above, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

